Citation Nr: 0734416	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. S.S.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1996 to July 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  

In March 2007, the Board remanded this case to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board further appellate consideration.   


FINDINGS OF FACT

1.  The veteran's pre-existing bilateral hearing loss was 
noted on his service entrance examination.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's bilateral hearing loss did not permanently increase 
in severity during service.   


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss clearly and 
unmistakably existed prior to his entry into military service 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.306(b), 3.385 (2007).

2.  The appellant's preexisting bilateral hearing loss was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b), 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, 
November 2002 and March 2007 VA notice and duty to assist 
letters satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish the veteran's 
service connection claim, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and obtained the 
veteran's service medical records and the claims file 
contains the veteran's private audiological examination from 
Keenan, Malladi 
& O'Neill, P.C.  The veteran was afforded a QTC audiology 
examination in February 2002 and testified at a Travel Board 
hearing in October 2006.  

In compliance with the Board's March 2007 remand, a letter 
was sent asking the appellant to let VA know of any other 
evidence or information that the appellant thought might 
support the claim, to identify any medical treatment records 
or health care providers, and to send in any evidence in the 
appellant's possession that pertains to the claims.  The 
veteran did not respond with any additional medical evidence.  
In April 2007, the veteran underwent a VA audiology 
examination.  The VA examiner reviewed his claims file and 
provided the requested etiology opinion.  Thus, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
In July 2007, the VA readjudicated the appellant's claim and 
issued a Supplemental Statement of the Case.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's November 2004 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection was granted on 
appeal.  Since the veteran's service connection claim for 
bilateral hearing loss is being denied and a disability 
rating and an effective date will not be assigned; there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, the appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, private and VA examinations, hearing testimony, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2007).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  When considering the 
evidence, the Board has the authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As an initial matter, regarding the doctrine of presumption 
of soundness, an April 1995 enlistment examination shows that 
the veteran was found to have high frequency hearing loss.  
Service medical records further show that a waiver needed to 
be obtained because the veteran did not qualify for 
enlistment due to his pre-existing hearing loss.  It follows 
that the appellant does not enjoy the presumption of 
soundness upon entry and the standards as set forth in 
Wagner, supra, do not apply.  

Nonetheless, the appellant's bilateral hearing loss could 
still be service connected if there is an increase in his 
disability as a result of active military service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

The appellant contends that his pre-existing bilateral 
hearing loss was aggravated by his service.  At the Travel 
Board hearing, the veteran testified that, although he wore 
ear protection while he worked with aircraft carriers, such 
ear protection failed to prevent further damage to his 
hearing.  The veteran also testified that, since discharge, 
he has not been exposed to loud noises on a consistent basis.  
He worked as maintenance personnel for an apartment complex 
after discharge.  

Results of an April 1995 enlistment audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
20
50
LEFT
05
00
15
50
50

The veteran served in the U.S. Navy as an Aviation 
Electrician's Mate Second Class (AE-2) as indicated by his DD 
Form 214.  He underwent annual Hearing Conversation Data 
examinations between March 1996 and January 2001.  These 
data, in sum, show slight decrease in the veteran's bilateral 
hearing ability.  

Results of a May 2001 separation audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
70
LEFT
05
10
25
60
60

Results of a February 2002 QTC audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
15
65
LEFT
15
10
15
55
55

The veteran's speech discrimination scores were 100 percent 
for the right ear and 100 percent for the left ear.  The QTC 
examiner diagnosed the veteran as having bilateral moderate 
to severe, high frequency sensorineural hearing loss.  At the 
examination, the veteran reported having had a hearing 
impairment since childhood with unknown etiology.  He also 
reported noise exposure in the Navy.  Family history of 
hearing loss is positive for his father and grandfather.

The veteran's private audiological examination, in October 
2006, show that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
65
LEFT
10
15
15
60
50

The veteran's speech discrimination scores were 84 percent 
for the right ear and 92 percent for the left ear.  The 
private audiologist commented on the veteran's history of 
hearing loss and noise exposure.  A diagnosis of notched 
asymmetric moderate rising to mild sensorineural hearing loss 
was given.

In April 2007, the veteran underwent his most recent VA 
audiological examination showing that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
05
05
10
60
LEFT
0
10
15
55
55

The veteran's speech discrimination scores were 100 percent 
for the right ear and 100 percent for the left ear.  
Tympanometry was within normal limits for shape, pressure, 
and compliance bilaterally.  The VA examiner diagnosed the 
veteran as having bilateral moderate to severe, high 
frequency sensorineural hearing loss and found that it was 
less likely than not related to military noise exposure.  The 
VA examiner came to this conclusion by studying and comparing 
the various audiological examination reports contained in the 
veteran's claims file.  The VA examiner noted that a 
comparison of the veteran's enlistment examination with his 
most recent VA examination only shows a slight shift in pure 
tone thresholds.  Specifically, threshold at the 4000 Hertz 
for the right ear was 50 decibels, in April 1995, and 60 
decibels currently.  For the left ear, threshold at the 4000 
Hertz was 50 decibels, in April 1995, and 55 decibels 
currently.  Other tested frequencies revealed the same or 
slightly better thresholds.  After reviewing the veteran's 
medical history and claims file, the VA examiner opined that 
the apparent slight shift in thresholds is clinically 
insignificant.  Based on the VA examiner's opinion and the 
veteran's claims file, the Board finds that there is no 
evidence that the appellant's bilateral hearing loss was 
aggravated or worsened beyond the natural progression by 
active duty service.  Further, the VA examiner's careful 
analysis of the veteran's audiological examinations 
constitutes clear and unmistakable evidence that the 
veteran's bilateral hearing loss has not worsened beyond the 
natural progress of the condition.  Accordingly, without 
competent medical evidence showing that the appellant's 
bilateral hearing loss was aggravated as a result of active 
service, the Board finds that service connection for 
bilateral hearing loss is not warranted.

Finally, the appellant may believe that military service has 
aggravated his bilateral hearing loss.  However, the Board 
notes that there is no indication that he possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for his statements 
to be considered competent evidence of aggravation of his 
pre-existing disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for bilateral hearing loss and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


